





FIRST AMENDMENT AGREEMENT
This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 16th day of
February, 2017 among:
(a)    SIFCO INDUSTRIES, INC., an Ohio corporation (the “Borrower”);


(b)    the Lenders, as defined in the Credit Agreement, as hereinafter defined;
and


(c)    KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the Lenders
under the Credit Agreement (the “Administrative Agent”).


WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit and Security Agreement, dated as of
November 9, 2016 (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”);


WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof and add certain
provisions thereto;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:


1.    Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definitions of “Bank Product
Obligations”, “Borrowing Base”, “Required Lenders” and “Reserve” or “Reserves”
therefrom and to insert in place thereof, respectively, the following:


“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements, with respect to which such Lender (or
an affiliate of a Lender) has delivered written notice to the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, by the
later of the Closing Date or ten days following creation of a Bank Product, (i)
describing such Bank Product and setting forth the applicable Bank Product
Amount and the methodology to be used in calculating such amount, and (ii)
agreeing to be bound by Section 9.8 hereof.









--------------------------------------------------------------------------------




“Borrowing Base” means an amount equal to the total of the following:


(a)    up to eighty-five percent (85%) of the aggregate amount due and owing on
Eligible Accounts Receivable of the Borrowing Base Companies; plus


(b)    eighty-five percent (85%) of the aggregate Eligible Foreign Account
Receivable Covered Amount; plus


(c)    the lesser of:


(i)    the lesser of (A) up to seventy percent (70%) of the aggregate of the
cost or market value (whichever is lower), as determined on a first in first out
basis in accordance with GAAP, of the Eligible Inventory of the Borrowing Base
Companies consisting of raw material, work-in-process and finished goods, and
(B) up to eighty-five percent (85%) of the Appraised Inventory NOLV of the
Eligible Inventory of the Borrowing Base Companies consisting of raw material,
work-in-process and finished goods; or, in the case of subparts (A) and (B)
above, such lower percentages as determined based on Inventory appraisals); or


(ii)    Twenty-Two Million Dollars ($22,000,000); minus


(d)    during the Availability Block Period, the Availability Block; minus


(e)    other Reserves, if any;


provided that, anything herein to the contrary notwithstanding, the
Administrative Agent shall at all times have the right to reduce such
percentages, dollar amount caps or other components of the Borrowing Base from
time to time, in its Permitted Discretion; provided further that the
Administrative Agent shall use its best efforts to provide notice to the
Borrower of any changes to the Reserves or advance rates at least three days
prior to any such change becoming effective.


“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of at least fifty-one percent (51%) of an amount (the
“Total Amount”) equal to the sum of:


(a)    (i) during the Commitment Period, the Maximum Revolving Amount, or (ii)
after the Commitment Period, the Revolving Credit Exposure; and
 
(b)    the principal outstanding on the Term Loan;


provided that (A) the portion of the Total Amount held or deemed to be held by
any Defaulting Lender or Insolvent Lender shall be excluded for purposes of
making a determination of Required Lenders, and (B) if there shall be two or
more unaffiliated Lenders (that are not


2



--------------------------------------------------------------------------------




Defaulting Lenders or Insolvent Lenders), Required Lenders shall constitute at
least two unaffiliated Lenders.


“Reserve” or “Reserves” means Bank Product Reserves, Hedge Agreement Reserves
and any other amount that the Administrative Agent reserves, without
duplication, pursuant to Section 2.13 hereof, against the Borrowing Base


2.    Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:


“Bank Product Amount” means the maximum amount to be included as a Bank Product
Reserve, which amount may be established or increased (by further written notice
to the Administrative Agent from time to time) as long as no Default or Event of
Default exists.


“Bank Product Reserves” means the aggregate amount of reserves against the
Borrowing Base established by the Administrative Agent from time to time in its
sole discretion with respect to Bank Product Obligations.


“Hedge Agreement Amount” means the maximum amount to be included as a Hedge
Agreement Reserve, which amount may be established or increased (by further
written notice to the Administrative Agent from time to time) as long as no
Default or Event of Default exists.


“Hedge Agreement Obligations” all obligations and liabilities of a Company to
the Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to
or evidenced by Hedge Agreements, with respect to which such Lender (or an
affiliate of a Lender) has delivered written notice to the Administrative Agent,
in form and substance satisfactory to the Administrative Agent, by the later of
the Closing Date or ten days following the execution of a Hedge Agreement, (i)
describing such Hedge Agreement and setting forth the applicable Hedge Agreement
Amount and the methodology to be used in calculating such amount, and (ii)
agreeing to be bound by Section 9.8 hereof.


“Hedge Agreement Reserves” means the aggregate amount of reserves against the
Borrowing Base established by the Administrative Agent from time to time in its
sole discretion with respect to Hedge Agreement Obligations.


3.    Amendment to Financial Statements, Collateral Reporting and Information.
Section 5.3 of the Credit Agreement is hereby amended to delete subsection (a)
therefrom and insert in place thereof the following:


(a)    Borrowing Base. The Borrower shall deliver to the Administrative Agent
and the Lenders, as frequently as the Administrative Agent may request, but no
less frequently than by 5:00 P.M. (Eastern time) on each Wednesday of each
calendar week (or the next Business Day if such Wednesday is not a Business
Day), a Borrowing Base


3



--------------------------------------------------------------------------------




Certificate (for the period ending on the Friday of the week prior to the date
such Borrowing Base Certificate is submitted) prepared and certified by a
Financial Officer. Each such Borrowing Base Certificate shall be updated for all
activity (sales, billings, collections, credits and similar information)
impacting the accounts receivable of the Borrowing Base Companies from the date
of the immediately preceding Borrowing Base Certificate to the date of such
Borrowing Base Certificate. The amount of Eligible Inventory and the
determination as to which accounts receivable constitute Eligible Accounts
Receivable to be included on each Borrowing Base Certificate shall, absent a
request from the Administrative Agent that such amounts be calculated more
frequently, be the amount that is calculated and updated monthly pursuant to
subsections (f) and (g) below.


4.    Amendment to Other Covenants Default Provisions. Section 8.3 of the Credit
Agreement is hereby amended to delete subsection (a) therefrom and insert in
place thereof the following:


(a)    If any Company shall fail or omit to perform and observe Section 5.4
hereof, and that Default shall not have been fully corrected within five days
after the earlier of (i) any Financial Officer of such Company becomes aware of
the occurrence thereof, or (ii) the giving of written notice thereof to the
Borrower by the Administrative Agent that the specified Default is to be
remedied.


5.    Amendment to Application of Proceeds Provisions. Section 9.8 of the Credit
Agreement is hereby amended to delete subsection (b) therefrom and to insert in
place thereof the following:


(b)    Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:


(i)    first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.6 and
11.7 hereof and to the payment of Related Expenses to the Administrative Agent;


(ii)    second, to the payment pro rata of (A) interest then accrued and payable
on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders under this Agreement that are then
accrued and payable, and (E) to the extent not paid by the Borrower, to the
obligations incurred by the Lenders (other than the Administrative Agent)
pursuant to Sections 11.6 and 11.7 hereof;




4



--------------------------------------------------------------------------------




(iii)    third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Overall Commitment Percentage, provided that the amounts payable
in respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Hedge Agreement Obligations in the amount of the Hedge Agreement Reserves, and
(C) the Bank Product Obligations in the amount of the Bank Product Reserves;
with such payment to be pro rata among (A), (B) and (C) of this subpart (iii);


(iv)    fourth, to any remaining Secured Obligations (including such amount of
Hedge Agreement Obligations and Bank Product Obligations that exceeds the amount
of the Hedge Agreement Reserves and Bank Product Reserves, respectively); and


(v)    finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.


Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or affiliate of such Lender), and
each such Lender, on behalf of itself and any of its affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any
of its affiliates) entering into any such Hedge Agreement or cash management
services agreement. Amounts shall be applied to each category of Obligations set
forth above until Full Payment thereof and then to the next category. If amounts
are insufficient to satisfy a category, they shall be applied on a pro rata
basis among the Obligations in the category. Amounts distributed with respect to
any Hedge Agreement Obligations or Bank Product Obligations shall be the lesser
of the applicable Hedge Agreement Amount or Bank Product Amount, as applicable,
last reported to the Administrative Agent or the actual Hedge Agreement
Obligations or Bank Product Obligations as calculated by the methodology
reported to the Administrative Agent for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Hedge Agreement Obligations or Bank Product
Obligations, and may request a reasonably detailed calculation of such amount
from the applicable Lender (or affiliate of such Lender). If a Lender (or
affiliate of such Lender) fails to deliver such calculation within five days
following request by the Administrative Agent, the Administrative Agent may
assume the amount to be distributed is the Hedge Agreement Amount or Bank
Product Amount last reported to the Administrative Agent




5



--------------------------------------------------------------------------------




6.    Amendment to Schedule 1. The Credit Agreement is hereby amended to delete
Schedule 1 (Commitments of Lenders) therefrom and to insert in place thereof a
new Schedule 1 in the form of Schedule 1 hereto.


7.    Reallocation of Outstanding Amounts. On the date hereof, the Lenders shall
make adjustments among themselves with respect to the Loans then outstanding and
amounts of principal with respect thereto as shall be necessary, in the opinion
of the Administrative Agent, in order to reallocate among such Lenders such
outstanding amounts, based on the revised Commitments as set forth in the
revised Schedule 1 hereto.


8.    Closing Deliveries. Concurrently with the execution of this Amendment, the
Borrower shall:


(a)    deliver to the Administrative Agent, for delivery to Presidential
Financial Corporation, a Revolving Credit Note and a Term Note, each in the
amount specified in Schedule 1 to the Credit Agreement;


(b)    deliver to the Administrative Agent a fully-executed Assignment and
Acceptance Agreement, among the Borrower, the Administrative Agent and
Presidential Financial Corporation, in form and substance satisfactory to the
Administrative Agent;


(c)    execute and deliver to Presidential Financial Corporation, the Fee
Letter, and pay to Presidential Financial Corporation the fees stated therein;


(d)    cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(e)    pay all legal fees and expenses of the Administrative Agent in connection
with this Amendment and any other Loan Documents.


9.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the Borrower has
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrower and the performance and
observance by the Borrower of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrower or any material law applicable
to the Borrower or result in a breach of any provision of or constitute a
default under any other material agreement, instrument or document binding upon
or enforceable against the Borrower; (d) no Default or Event of Default exists,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the date hereof as if made on the
date hereof, except to the extent that any such representation or warranty
expressly states that it relates to an earlier date (in which case such
representation or warranty is true and correct in all material respects as of
such earlier date); (f) the Borrower is not aware of any claim


6



--------------------------------------------------------------------------------




or offset against, or defense or counterclaim to, the Borrower’s obligations or
liabilities under the Credit Agreement or any other Related Writing; and
(g) this Amendment constitutes a valid and binding obligation of the Borrower in
every respect, enforceable in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, moratorium and
similar laws and by equitable principles, whether considered at law or in
equity.


10.    References to Credit Agreement and Ratification. Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


11.    Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


12.    Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.


13.    Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


14.    Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.


[Remainder of page intentionally left blank.]


12049378.2






7



--------------------------------------------------------------------------------





JURY TRIAL WAIVER. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS WAIVER SHALL NOT
IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF THE
ADMINISTRATIVE AGENT OR THE LENDERS TO PURSUE REMEDIES PURSUANT TO ANY
CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment in
Cleveland, Ohio as of the date first set forth above.


 
SIFCO INDUSTRIES, INC.


By: /s/ Salvatore Incanno   
Salvatore Incanno
Vice President and Chief Financial Officer
 
 
 
KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent and as a Lender


By: /s/ Michael P. Gutia   
Michael P. Gutia
Vice President



Signature Page to
First Amendment Agreement

--------------------------------------------------------------------------------






 
PRESIDENTIAL FINANCIAL CORPORATION


By: /s/ Dennis Schlesner   
Dennis Schlesner
President









Signature Page to
First Amendment Agreement

--------------------------------------------------------------------------------





GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of February 16, 2017. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release the Administrative Agent and the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, of which the
undersigned are aware or should be aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND AGREEMENT, THE AMENDMENT OR
ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS WAIVER SHALL NOT
IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF THE
ADMINISTRATIVE AGENT AND LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION
OF JUDGMENT OR COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, LENDERS AND
THE UNDERSIGNED.


 
GENERAL ALUMINUM FORGINGS, LLC
T & W FORGE, LLC
QUALITY ALUMINUM FORGE, LLC


By: /s/ Salvatore Incanno         
Salvatore Incanno
Treasurer





Signature Page to
Guarantor Acknowledgment and Agreement



--------------------------------------------------------------------------------





SCHEDULE 1


COMMITMENTS OF LENDERS


LENDERS
REVOLVING CREDIT
COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT
TERM LOAN
COMMITMENT
PERCENTAGE
TERM LOAN
COMMITMENT
AMOUNT
MAXIMUM AMOUNT
KeyBank National Association
62.1474508300000%
$21,751,607.79
62.1474508300000%
$2,875,842.22
$24,627,450.01
Presidential Financial Corporation
37.8525491700000%
$13,248,392.21
37.8525491700000%
$1,751,607.79
$15,000,000.00




Total Commitment Amount
100%
$35,000,000
100%
$4,627,450.01




$39,627,450.01





S-1

